Citation Nr: 1139800	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a separate evaluation for radiculopathy (sciatica).

2.  Evaluation of radiculopathy (sciatica).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine with radiculopathy.  

The Veteran requested a Board hearing and one was scheduled in January 2010.  However, the Veteran failed to appear for the scheduled hearing and did not request a postponement.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

In March 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration of a separate evaluation for radiculopathy.  The RO/AMC completed the additional development, but failed to consider whether a separate evaluation for radiculopathy was warranted.  In March 2011, the Board denied a rating in excess of 40 percent for DDD of the lumbar spine and remanded the issue of entitlement to a separate evaluation for radiculopathy to the RO/AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service-connection has been granted for DDD of the lumbar spine with radiculopathy.

2.  Neurological deficiencies in the lower extremities related to the Veteran's lumbar spine DDD have not been shown.
CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation for radiculopathy have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011).

2.  The criteria for a compensable evaluation for radiculopathy (sciatica) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.124a, Diagnostic Code (DC) 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in September 2003.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in March 2006, December 2007, March 2008, and May 2008 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in October 2003, July 2006, and June 2011.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through February 2011. 

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins July 8, 2002 (one year before the Veteran filed his claim), and continues to the present time.

Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a , DC 8520 (2011), for rating the sciatic nerve.  Under DC 8520, where incomplete paralysis of the sciatic nerve is mild, a 10 percent rating is warranted.  With moderate incomplete paralysis, a 20 percent rating is warranted.  With moderately severe incomplete paralysis, a 40 percent evaluation is called for, and where incomplete paralysis is severe with marked muscular atrophy, a 60 percent rating may be assigned.  If paralysis of the sciatic nerve is complete, shown where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is warranted.  38 C.F.R. 
§ 4.124a , DC 8520 (2011). 

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, tropic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, is to be rated with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Analysis

Separate evaluation for radiculopathy (sciatica)

In the original August 1973 rating decision, the RO granted service connection for degenerative spondylosis with chronic low back strain.  In a September 1994 rating decision, the RO recharacterized the service-connected disability as DDD of the lumbar spine with radiculopathy.  Subsequent rating decisions continued to characterize the service-connected disability as including radiculopathy.  

The Board points out that the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345  (Aug. 22, 2002) and 68 Fed. Reg. 51454  (Aug. 27, 2003).  Prior to September 2002, orthopedic and neurologic manifestations of DDD were evaluated together under DC 5293, for intervertebral disc syndrome (IVDS).  38 C.F.R. 
§ 4.71a (2002).  Effective September 23, 2002, DC 5293 was revised to evaluate IVDS either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Note 2 provided that when the evaluation is based on chronic manifestations, orthopedic disabilities are to be evaluated using the rating criteria for the most appropriate orthopedic diagnostic code or codes and neurological disabilities are to be evaluated separately using the rating criteria for the most appropriate neurological diagnostic code or codes.  

The 2003 amendments renumbered all of the diagnostic codes and provided for evaluation of back disabilities under the general rating formula for rating diseases and injuries of the spine.  The diagnostic code applicable to IVDS was changed from 5293 to 5243 and the new criteria provided that IVDS would be evaluated either under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note 1 under the general rating formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment be evaluated separately under an appropriate diagnostic code.  

In this case, it is clear that the RO has granted service connection for radiculopathy, and such has not been severed.  As noted above, when the rating schedule was revised, it was established that associated objective neurologic abnormalities were to be separately rated.  The earlier classification of DDD of the lumbar spine with radiculopathy represented a determination that radiculopathy was an objective neurologic abnormality.  Furthermore, the guiding note does not limit the separate ratings to conditions that warrant at least a 10 percent evaluation.  Therefore, regulations require a separate rating.  The evaluation that is to be assigned is a separate matter.  38 C.F.R. § 4.71a, General Rating Formula for diseases and Injuries of the Spine, Note 1 (2011); see also 38 C.F.R. § 4.120 (2011).

Evaluation for radiculopathy (sciatica)

A September 2002 VA outpatient treatment record reflects the Veteran's complaints of low back pain radiating into the lower extremities to below the knees.  He also reported occasional numbness in his toes with a dull aching sensation.  Motor examination was normal and sensory was intact to light touch, vibration, and temperature.  Deep tendon reflexes were +2 and symmetrical.  

An October 2002 VA outpatient treatment record reflects that the Veteran complaints of low back pain with intermittent radiculopathy, left greater than right.  On physical examination, deep tendon reflexes were +2 and symmetrical, and sensation to light touch was intact.

A September 2003 VA outpatient treatment record reflects the Veteran's complaints of back pain radiating down to the posterior calves in both legs and numbness in both feet.  The Veteran said that leg pain was worse than the back pain, especially in the left leg.  He said that he walked 2 miles each morning, which relieved some of his back pain.  On physical examination, deep tendon reflexes were 2+ at the knees and absent at the ankles.  Sensory was decreased to light touch on the right, L5 side.  Straight leg raise on the left was limited to 60 degrees.  He had decreased left hip flexion due to left groin pain.  The impression was spinal stenosis with radicular pain.  

The report of a July 2006 VA examination reflects the Veteran's complaints of pain shooting down his right leg to the right lateral posterior calf.  He said he had had this problem for several years.  He said he had good strength of the foot, but that numbness and pain limited his activities.  On physical examination, it was noted that he favored his right leg when he walked.  Straight leg raises were positive on the right side at 60 degrees provoking pain in the right lateral and posterior calf.  Sensation was slightly decreased to light touch in the lateral and posterior calf on the right side and the lateral foot.  There was some mild decreased sensation to the light touch in the right medial lower leg as well.  Deep tendon reflexes were +1 at the knees and +1 at the ankles, bilaterally.  Muscle strength was within normal limits.  The assessment was DDD of the lumbosacral spine with right lower extremity radiculopathy.  

A February 2007 VA outpatient treatment note reflects the Veteran's complaints of new onset of right leg pain at night for the past week.  He reported that after walking 30 minutes in the morning, the leg pain often got better.  He denied lower back pain, occasional numbness and tingling in the feet.  On physical examination, the Veteran's gait was normal.  Sensation was decreased to light touch and pinprick in the medial and lateral calf on the right side and intact at L5 bilaterally.  Deep tendon reflexes were trace at the knees and absent at the ankles.  The impression was right leg cramp, etiology most likely from the lumbar spondylosis with nerve root irritation at L3 and L4 level.  

A May 2007 VA outpatient treatment note reflects the Veteran's complaints of exacerbation of left lumbar pain after a visit to the chiropractor.  He had severe left lumbar pain with some radiation into the hip; however, he denied radiation into the lower extremities or bladder/bowel changes.  There were no acute focal neurological deficits and deep tendon reflexes were normal.

VA outpatient treatment records dated in December 2010 reflects that the Veteran presented at the emergency room with new onset right groin/leg pain.  There was no muscle weakness, numbness or tingling, or arthralgia.  Straight leg raises were negative, sensation was intact, motor strength was 5/5, and deep tendon reflexes were normal.  The assessment was right lumbosacral sciatica.  It was noted that referral for a nerve conduction study (NCS)/EMG might be needed if leg pain persisted.  The following week, he was seen for continued right leg pain.  On physical examination, the right leg had normal muscle tone without atrophy; full range of motion of the right hip and right knee; negative straight leg raises; no joint deformity; and was nontender to palpation.  He had a normal gait and muscle strength was 5/5 in the lower extremities.  A week later he was treated for similar symptoms.  A January 2011 record notes that the Veteran's back was nontender and that his right groin was tender; the impression was groin muscle strain.  

A February 2011 VA EMG consultation note reflects that the Veteran complained of pain in the right groin/thigh since December of 2010.  He said that the pain was getting better and there was no lower back pain.  Rather, the pain was localized at the inner thigh/groin area and only hurt when he lay flat.  There was no pain during walking or sitting.  He denied any weakness in the lower extremities.  On examination, he walked with antalgic gait and said he had been favoring his right leg for many years.  Straight leg raises were negative on the right side.  The impression was that the Veteran's groin pain was unlikely from the lumbar spine or hip joint.  Rather, it was noted that it might be due to hip adductor muscle strain.  A note was made to rule out hernia.  Later that month, a physical therapy note reflects a provisional diagnosis of groin pain, resolved with help of pain medication and stretching exercises.  

The report of a June 2011 VA examination reflects the Veteran's complaints of pain, on and off, located on the left side of the lower back.  He also endorsed slight burning to the bilateral feet 5 to 6 times a month.  It was noted that the Veteran was seen for EMG with an impression as noted above that groin pain was unlikely due to lumbar spine disability.  On physical examination, motor strength was 5/5 in the lower extremities and gait was normal.  Sensation was intact on gross examination and the Veteran identified soft touch to the extremities.  Monofilament testing to the upper and lower extremities revealed sporadic, vague, and inconsistent decreased sensation to right arm/hand and bilateral calves, ankles, and feet.  Testing in one region of the foot was declared as decreased sensation, but 30 seconds later, the Veteran reported normal sensation in the same location.  Deep tendon reflexes were 2+ bilateral at the knees.  Lasegue's sign (straight leg raises) was noted to cause low back pain.  The examiner diagnosed lumbar DDD without sciatica or atypical sciatica, noting that lower extremities had sporadic, vague, and inconsistent decreased sensation on examination and the 2011 EMG indicated that groin pain was unlikely from the lumbar spine.

The above medical findings reflect the Veteran had normal strength in the lower extremities and throughout the appeal period.  The majority of the above medical findings indicate that deep tendon reflexes were normal, such as those noted in September 2002, October 2002, May 2007, December 2010, and February 2011.  
The Board notes that there were some reflex abnormalities noted, such as diminished reflexes in July 2006, trace knee reflexes in February 2007, and absent ankle reflexes in September 2003 and February 2007.  Furthermore, there were some findings of normal sensation, such as in September 2002, October 2002, and December 2010, and some findings of decreased sensation on the right side, such as in September 2003, July 2006, and February 2007.  As the June 2011 VA examiner pointed out, these findings have been sporadic and inconsistent.  The Board also points out that at times, the Veteran had no radicular complaints, such as in May 2007, or his pain that was attributed to muscle strain, such as in December 2010.  

Most notably, however, are the results of recent February 2011 EMG testing that indicated that the Veteran's right groin and leg pain were likely due to a hip adductor muscle strain rather than from the lumbar spine.  The Board finds these findings, based on objective test results, are highly probative.  Furthermore, on June 2011 VA examination, monofilament testing revealed sporadic, vague, and inconsistent decreased sensation, which the examiner found not to be consistent with sciatica.  The Board acknowledges that past EMG testing, conducted in July 1994, was consistent with left-sided lumbar radiculopathy; however, this testing was done over 16 years ago and long before the appeal period.  See 38 U.S.C.A. 
§ 5110(b).  Furthermore, the Veteran's current symptomatology is not consistent with left- or right-sided radiculopathy.  

The Board fully recognizes that some records during the appeal period resulted in an impression of radicular pain.  Clearly this evidence is competent.  However, these opinions were reached without the benefit of more sophisticated neurologic testing.  In sum, the opinions based upon less thorough examinations are less probative than those opinions based upon complete examination.

The Board has considered the Veteran's subjective complaints and notes that he is competent to provide statements as to his observations of symptoms such as radiating pain, numbness, and tingling that could be neurologic manifestations of his lumbar spine disability, but this evidence must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In this case, as the September 2010 VA examiner pointed out, the Veteran's reports of neurologic symptoms have been sporadic and inconsistent.  Hence, the Board finds the Veteran's observations of his symptoms not credible and must be afforded little, if any, probative weight.  Furthermore, to the extent the Veteran attributes these symptoms to his lumbar spine, he is not competent to opine as to the etiology of these symptoms as he does not possess any medical training or expertise.  See Jandreau, supra.  

In this case, the Board finds that the evidence during the appeal period has not shown neurological deficiencies in the lower extremities related to the Veteran's lumbar spine DDD.  While the Veteran's complaints regarding his lower extremities symptoms have been considered, they are not considered more persuasive than the objective medical findings which, as indicated above, do not support a compensable rating for radiculopathy (sciatica) under Diagnostic Code 8520.


ORDER

A separate evaluation for radiculopathy (sciatica) is granted.

A compensable evaluation for radiculopathy (sciatica) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


